Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Manchester Food Store, Inc.
d/b/a Krauszer’s Food Stores & Deli,

Respondent.

Docket No. C-13-474
FDA Docket No. FDA-2013-H-0237

Decision No. CR2753

Date: April 11, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an administrative complaint against
Respondent, Manchester Food Store, Inc. d/b/a Krauszer’s Food Stores & Deli,
that alleges facts and legal authority sufficient to justify the imposition of a civil
money penalty of $500. Respondent did not timely answer the complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by serving a complaint on Respondent and filing a copy of
the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that Respondent impermissibly sold
tobacco products to a minor on two separate occasions and failed to verify the age
of the purchaser through photographic identification on both of those occasions,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act) and its
implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $500 for these violations.

On March 4, 2013, CTP served the complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could issue an initial
decision ordering Respondent to pay the full amount of the proposed penalty,
pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or
timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue a default judgment and impose a civil money
penalty. Accordingly, I must determine whether the allegations in the complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Krauszer’s Food Stores & Deli, an establishment that
sells tobacco products and is located at 305 Green Road, Manchester,
Connecticut 06042.

e On June 5, 2012, an FDA-commissioned inspector observed that
Respondent sold tobacco products to a minor and failed to verify the
purchaser’s age before the sale.

e “[O]n August 2, 2012, CTP issued a Warning Letter to Krauszer’s Food
Stores & Deli.” Complaint § 10. The letter informed Respondent of the
violations that the FDA-commissioned inspector had observed on June 5,
2012, and that the failure to correct violations could result in the imposition
of a civil money penalty or other regulatory action. Moreover, the letter
informed Respondent that the warning was not intended to provide an
exhaustive list of violations and that Respondent maintained the
responsibility to ensure that it complied with the law.

e Respondent provided a written response to CTP’s warning letter on August
8, 2012. Respondent informed CTP that the store would “train employees
to check photo ID before selling tobacco products to anyone under twenty-
seven, and that the establishment’s POS system would show a red flag
before selling tobacco products to anyone under twenty-seven.” Complaint

qi.

¢ On September 25, 2012, CTP acknowledged in writing that it had received
Respondent’s response and reminded Respondent that it had a continuing
duty to comply with the Act and implementing regulations.

e Pursuant to a two-part inspection conducted on October 23, and 31, 2012,
FDA-commissioned inspectors noted that “a person younger than 18 years
of age was able to purchase a package of Marlboro Gold Pack cigarettes on
October 23, 2012, at approximately 12:44 PM ET[,]” in violation of 21
C.F.R. § 1140.14(a). Complaint § 1(a).

e Further, the inspectors noted that “the minor’s identification was not
verified before the [October 23, 2012] sale,” in violation of 21 C.F.R. §
1140.14(b)(1). Complaint § 1(b).

e On November 2, 2012, CTP informed Respondent of the October 23, 2012,
inspector-documented violation through a Notice of Compliance Check
Inspection. The notice additionally informed Respondent “that other
potential violations of federal tobacco law may have been observed” and
that FDA may notify Respondent if CTP determined violations had
occurred. Complaint § 2.

Taking these facts as true, I must find pursuant to 21 C.F.R. § 17.11(a) that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b).
Those regulations prohibit the sale of “cigarettes or smokeless tobacco to any
person younger than 18 years of age.” 21 C.F.R. § 1140.14(a). Those regulations
also require a retailer to “verify by means of photographic identification
containing the bearer’s date of birth that no person purchasing the product is
younger than 18 years of age[,]” 21 C.F.R. § 1140.14(b)(1), though “[n]o such
verification is required for any person over the age of 26[,]” 21 C.F.R. §
1140.14(b)(2).

Here, Respondent sold tobacco products to a minor on two separate occasions and
failed to verify the age of the purchaser on both of those occasions in violation of
the foregoing regulations. Respondent’s actions and omissions constitute
violations of law for which a civil money penalty is merited. The regulations
require the imposition of a civil money penalty in the amount that is either the
maximum provided for by law or the amount sought in the complaint, whichever
is smaller. 21 C.F.R. § 17.11(a). Respondent has committed four violations
within a 24-month period. The maximum penalty for the fourth violation
committed within a 24-month period is $2000. 21 C.F.R. § 17.2; Guidance for
FDA and Tobacco Retailers, Civil Money Penalties and No-Tobacco-Sale Orders
For Tobacco Retailers (Revised), November 2012, (available at
http://www.fda.gov/downloads/TobaccoProducts/GuidanceCompliance
RegulatoryInformation/UCM252955.pdf). CTP, through its Complaint, requested
a civil money penalty in the lesser amount of $500, which corresponds to the
maximum penalty that may be assessed for the third violation committed within a
24-month period. Therefore, I impose a civil money penalty in the amount of
$500.

/s/
Steven T. Kessel
Administrative Law Judge

